Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Henry Schein, Inc. 401(k) Savings Plan Melville, NY 11747 We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos. 333-171400, 333-164360, 333-111914, 333-91778, 333-35144, 333-39893, 333-33193, and 333-05453) of Henry Schein, Inc. of our report dated June 29, 2011, relating to the financial statements and supplemental schedule of Henry Schein, Inc. 401(k) Savings Plan which appear in this Form 11-K. /s/ BDO USA, LLP New York, New York June 29, 2011
